Citation Nr: 0711485	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  06-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Eligibility for Dependents' Educational Assistance under 
chapter 35. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to June 1978, 
to include service in Vietnam.  The appellant is his 
surviving spouse.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In September 2006, a hearing before the undersigned Veterans 
Law Judge was held at the RO.  A transcript of that hearing 
is of record.  The Board notes that at the hearing the 
appellant submitted additional evidence along with a waiver 
of her right to have this evidence considered by the RO.


FINDINGS OF FACT

1.  No complex or controversial medical question is presented 
in this appeal.

2.  The veteran died in December 2003 as a result of gastric 
carcinoma.

3.  At the time of the veteran's death, service connection 
was in effect for no disability.

4.  The veteran's gastric carcinoma was not present in 
service, was not manifested within one year of the veteran's 
discharge from service, and was not etiologically related to 
service.

5.  The veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  An opinion from an independent medical expert is not 
required.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2006).  

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 
3.312, 3.316 (2006).

3.  The requirements for eligibility for Dependents' 
Educational Assistance benefits pursuant to 38 U.S.C. Chapter 
35 have not been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she submit any pertinent evidence in her 
possession, by letter mailed in July 2004.  Although the 
appellant has not been provided notice of the type of 
evidence necessary to establish an effective date for service 
connection for the cause of the veteran's death, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the cause of the veteran's death.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to this element of the 
claim was no more than harmless error.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, an appropriate VA medical opinion has been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  


Independent Medical Expert Opinion

The Board has also considered the appellant's request that an 
independent medical expert (IME) opinion be obtained, but has 
determined that no such opinion is required in this case.  In 
this regard, the Board notes that it is authorized to obtain 
an advisory medical opinion from an independent medical 
expert when, in the Board's opinion, a medical opinion is 
warranted by the medical complexity or controversy involved 
in the appeal.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 
20.901(d) (2006).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  See Bielby v. Brown, 
7 Vet. App. 260, 269 (1994).  The Board is of the opinion 
that the January 2006 VA medical opinion is adequate for 
adjudication purposes, and that the case does not present the 
medical complexity or controversy that would require an IME 
opinion.  Although the record does contain a statement from 
the veteran's oncologist that is supportive of the 
appellant's claim, as discussed below, the Board has found it 
to be of limited probative value. 


Factual Background

Service medical records note that the veteran was seen in May 
1967 for diarrhea and stomach cramps.  No diagnosis was made.  
The service medical records contain no other abnormal 
gastrointestinal findings and no diagnosis of gastric 
carcinoma.

According to a February 2003 private medical record, the 
veteran was diagnosed with an ulcerated mass in the fundus of 
the stomach, most likely gastric carcinoma.  Endoscopy with 
biopsy was advised.  Biopsy revealed moderately to poorly 
differentiated carcinoma.  The veteran was then diagnosed 
with adenocarcinoma of the distal esophagus.  In July 2003 it 
was determined that his adenocarcinoma of the esophagogastric 
junction was inoperable.  In December 2003 the veteran died.  
The death certificate lists gastric carcinoma as the cause of 
death.  

An August 2005 letter from M. Chahin, M.D., oncologist, notes 
that many digestive and upper digestive carcinomas, including 
esophageal and gastric carcinomas, have the same etiologies 
and predisposing factors that are seen for lung and head/neck 
cancer, which are included in the list of presumptive 
diseases associated with Agent Orange exposure.  Dr. Chahin 
went on to state that after looking at the veteran's history, 
there is no clear sign of a predisposing factor for his 
gastric carcinoma except his exposure to Agent Orange.  Dr. 
Chahin further stated that the veteran had chronic gastric 
disorders leading back to his active duty days.

In January 2006 a VA physician reviewed the claims folder.  
He noted that the service medical records do not note a 
diagnosis of or treatment for any form of cancer.  The 
documented gastrointestinal symptoms of diarrhea and stomach 
cramps in 1967 are very common symptoms and are not 
indicative of any form of gastrointestinal cancer or other 
major pathology.  The VA physician noted that the only 
presumptive diagnosis for a gastrointestinal cancer related 
to Agent Orange exposure would be a soft tissue sarcoma in a 
gastrointestinal location.  The physician reasoned that 
sarcoma and carcinoma are two different pathological 
diagnoses, etiologically unrelated to each other, even though 
they might occur in the same organ.  The physician opined 
that the carcinoma that was reportedly the cause of the 
veteran's death should not be equated with or considered 
etiologically related to a sarcoma.  In addition, there is no 
indication that the cause of the veteran's death is related 
to any symptomatology noted during military service.


Service Connection for the Cause of the Veteran's Death

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war or after December 31, 1946, and a malignant tumor becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within a period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  
38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against this association.  38 U.S.C.A. 
§ 1116(b)(3).

Gastric carcinoma is not among the diseases specified in 
38 U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of gastric carcinoma in humans.  See 38 C.F.R. 
§ 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant claims that service connection is warranted for 
the cause of the veteran's death, to include as a result of 
exposure to Agent Orange.  

The medical evidence reflects that the veteran's death was 
solely due to the effects of gastric carcinoma.  There is no 
medical evidence suggesting the presence of gastric carcinoma 
during service or until many years thereafter.  Moreover, 
there is no medical evidence suggesting that the disorder is 
etiologically related to service with the exception of the 
August 2005 letter from Dr. Chahin.  

Although Dr. Chahin stated that the veteran had chronic 
gastric disorders dating back to his active duty, he did not 
state that the veteran had gastric carcinoma within one year 
of his discharge from service.  He did state that there was 
no clear sign of any predisposing factor for the cancer 
except the veteran's exposure to Agent Orange and 
complications related to the exposure, but he cited no 
scientific studies showing that such exposure increases the 
risk for gastric carcinoma.  In addition, the cited basis for 
the opinion, that many digestive cancers have the same 
etiologies and predisposing factors as some of the diseases 
for which presumptive service connection is authorized, is 
tenuous.  Moreover, Dr. Chahin provided no assessment of the 
likelihood that the veteran's gastric carcinoma was 
etiologically related to service.  Accordingly, the Board 
concludes that his opinion is of limited probative value and 
is not sufficient to raise a reasonable doubt.

As noted above, gastric carcinoma is not one of the diseases 
subject to presumptive service connection on the basis of 
exposure to Agent Orange because the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure of humans to an herbicide agent and the occurrence 
of gastric carcinomas in humans.  

The VA physician who reviewed the claims folder in January 
2006 has opined that the veteran's gastric carcinoma was not 
related to his military service, to include exposure to Agent 
Orange, because Agent Orange is known to cause soft tissue 
sarcomas, not carcinomas.  He also specifically stated that 
the gastrointestinal symptoms noted in service are common and 
are not indicative of cancer.  The Board has found this 
opinion to be persuasive because it is based upon a review of 
the claims folder and appears to be based on scientific 
literature concerning the effects of Agent Orange exposure.

In sum, the Board has concluded that the preponderance is 
against the claim because the medical evidence shows that the 
veteran's gastric carcinoma was initially diagnosed 
approximately 25 years after his discharge from service, 
there is no medical evidence suggesting that the carcinoma 
was present within one year of the veteran's claim, and the 
Board has found the VA medical opinion against the claim to 
be more probative than the private medical opinion supporting 
the claim.


Chapter 35 Dependents' Educational Assistance benefits

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service- connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits.  38 U.S.C.A. § 3501(a)(1); 
38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for Dependents' Educational 
Assistance benefits, the law is dispositive without regard to 
any other facts in the case.  Where the law is dispositive, 
the claim must be denied on the basis of absence of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
appeal must be denied as a matter of law.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance under 
chapter 35 is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


